Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 4 are allowed.

The following is an examiner’s statement of reasons for allowance:

US 20200037043, Phillips et al, discloses, “A system and method for inserting secondary content, e.g., advertisement content, graphics, images, etc., in a 360-degree immersive video environment. When a request is received from a client device for playing a video asset, a plurality of video tiles of the video asset are selected to be assembled as a video frame for delivery to the client device. A portion of the video tiles are identified that can be replaced with a corresponding set of advertisement content tiles, e.g., based on gaze vector information and/or a tile metadata specification containing advertisement insertion availability timing information with respect to each of the tiles of the video frame. After replacing the portion of the identified video tiles, the corresponding set of advertisement content tiles and remaining video tiles are assembled into the video frame including the advertisement content tiles at select locations, which is transmitted to the client device.”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616